Citation Nr: 0123998	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  95-26 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for phlebitis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to June 
1949.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision by 
the RO in Boston, Massachusetts, which denied the veteran's 
claim for service connection for phlebitis.  The case was 
then transferred to the RO in Providence, Rhode Island, which 
is presently handling the current appeal.

In July 1998, the Board issued a decision that denied, as not 
well grounded, the veteran's claim for service connection for 
phlebitis.  The veteran, in turn, appealed the denial of 
service connection to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).

In a February 2000 memorandum decision, the Court reversed 
the Board's July 1998 decision and remanded the matter for 
additional proceedings.  Subsequently, in September 2000, the 
Board remanded the case to the RO for additional development 
consistent with the Court's memorandum decision.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for phlebitis.  In its September 2000 
remand, the Board directed that the RO obtain all outstanding 
records of pertinent medical examination and treatment of the 
veteran from the VA Medical Center (VAMC) in West Roxbury 
(Brockton), Massachusetts.  Thereafter, if deemed necessary 
by the RO, the veteran was to undergo a VA vascular 
examination to obtain a medical opinion as to the etiology of 
his phlebitis.

In April 2001, the veteran underwent a VA vascular 
examination for purposes of this appeal, and medical opinions 
subsequently were obtained.  However, prior to the 
examination, the RO did not attempt to obtain all outstanding 
records of pertinent medical examination and treatment of the 
veteran from the West Roxbury (Brockton) VAMC for association 
with the claims file.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

A remand by the Board or the Court confers on the veteran, as 
a matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the Board 
itself errs when it fails to ensure compliance.  Id.  

The Board regrets the additional delay in this case.  
However, in view of the RO's failure to follow the Board's 
prior directives, pursuant to Stegall, another remand is 
required.  

The Board notes, further, that if any additional records are 
received from the West Roxbury (Brockton) VAMC, the veteran, 
or any other source(s) or facility(ies), the RO should ask 
the VA physician who previously examined the veteran to 
render a supplemental pinion for the record as to whether 
this evidence changes, in any respect, the opinions he 
previously rendered.  See Green v. Derwinski, 1 Vet. App. 121 
(1991) (the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran that takes into account the records of prior 
medical treatment).  Additional examination should be 
accomplished, as needed.

Finally, the Board notes that, on November 9, 2000 (after 
both the Court's remand of this matter to the Board, and the 
Board's initial remand of this matter to the RO), the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duties to assist and to notify a claimant in 
connection with his/her claim, and superceded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Clearly, the Act has rendered both the Court's and the 
Board's references to well-grounded claim criteria as 
obsolete.  That notwithstanding, the Board finds that the 
development directives in this case are consistent with the 
duties imposed by the Act.  However, the actions identified 
herein do not relieve the RO of the responsibility to ensure 
that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act before adjudicating the claim on 
the merits.

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1.  The RO must obtain and associate with 
the claims file all outstanding records 
of pertinent medical examination and 
treatment of the veteran from the VAMC in 
West Roxbury (Brockton), Massachusetts.  
The RO should also obtain (or assist the 
veteran in obtaining) pertinent medical 
records from any other identified 
source(s) or facility(ies).  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be noted in the claims file, and 
the veteran and his representative should 
be so notified.  The appellant is also 
free to submit any pertinent medical or 
other pertinent records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.  

2.  Thereafter, if any additional records 
are received from the West Roxbury 
(Brockton) VAMC, the veteran, or any 
other source(s) or facility(ies), the RO 
should forward the veterans claims file 
to Joseph Caruolo, M.D., the physician 
who conducted the April 2001 VA 
examination, for a supplemental opinion 
as whether the newly received evidence 
changes the opinions he rendered in April 
and May 2001 in any respect.  The 
complete rationale for the supplemental 
opinion (to include citation to specific 
evidence of record and/or medical 
authority, as appropriate) should be 
provided.   

If Dr. Caruolo is unable to render this 
opinion without conducting an additional 
examination, or if Dr. Caruolo is no 
longer available, the RO should arrange 
for the veteran to undergo another 
vascular examination consistent with the 
directives set forth in the September 
2000 remand.  Review of the veteran's 
pertinent medical history should include 
any additional evidence added to the 
claims file in connection with this 
remand.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended, at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied.

5.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate the 
claim for service connection for 
phlebitis in light of all pertinent 
evidence and legal authority.  If the 
veteran fails to report for any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

6.  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish to the veteran and his attorney a 
supplemental statement of the case and 
afford them an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process, to 
comply with a decision of the Court, and to accomplish 
additional development and adjudication.  It is not the 
Board's intent to imply whether the requested action should 
be granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


